Citation Nr: 0523246	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  99-10 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to an increased rating for pelvic fracture 
residuals, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from August 1966 to December 
1968.

This appeal to the Board of Veterans Appeals (Board) arises 
from a November 1998 rating action that denied a rating in 
excess of 20 percent for pelvic fracture residuals.  A Notice 
of Disagreement was received in December 1998, and a 
Statement of the Case (SOC) was issued in May 1999.  A 
Substantive Appeal was received in June 1999.  Supplemental 
SOCs (SSOCs), reflecting the RO's continued denial of the 
claim,  were issued in May 2000 and February 2002.  

In May 2002, the veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of the hearing is of record.

In November 2003, the Board remanded this case to the RO for 
due process development.  A SSOC was issued in June 2004, 
reflecting the RO's continued denial of a rating in excess of 
20 percent for pelvic fracture residuals.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's pelvic fracture residuals include post-
traumatic lumbago with left lower extremity radicular 
symptoms, right leg length shortening, and grade I 
spondylolisthesis at L5-S1 with spondylosis of L-5; 
manifestations include objective evidence of pelvic tilting 
toward the right, listing of the whole spine to the left 
side, and a positive Goldthwaite's sign, and subjective 
complaint of low back pain, improved with medications and a 
shoe lift. 


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for pelvic 
fracture residuals are not met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5236 and 5294 (as in effect prior to and since September 26, 
2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  
The VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A.         § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

Through the November 1998 rating action, the May 1999 SOC, 
the May 2000 and February 2002 SSOCs, the March 2002, January 
2003, and February 2004 RO letters, the June 2004 SSOC, the 
October and December 2004 RO letters, the February 2005 
rating action and SSOC, and the May 2005 RO letter, the 
veteran and his representative were variously notified of the 
legal criteria governing his claim, the evidence that had 
been considered in connection with his appeal, and the basis 
for the partial grant of his claim.  After each, they were 
afforded an opportunity to respond.  Hence, the Board finds 
that the veteran has received sufficient notice of the 
information and evidence needed to support his claim, and has 
been afforded ample opportunity to submit such information 
and evidence.  

The Board also finds that the February and December 2004 RO 
letters satisfy the statutory and regulatory requirement that 
VA notify a claimant what evidence, if any, will be obtained 
by him and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In those letters, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The veteran was requested to 
identify, and provide the necessary releases for medical 
records from, any medical providers from whom he wanted the 
RO to obtain and consider evidence.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify a veteran of: (1) the 
evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by VA;      (3) the 
evidence, if any, to be provided by the claimant; and (4) a 
request by VA that the claimant provide any evidence in his 
possession that pertains to the claim.  As indicated above, 
all four content of notice requirements have been met in this 
case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the VA Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  
In the case now before the Board, documents strictly meeting 
the VCAA's notice requirements were not provided, nor could 
they have been provided, prior to the 1998 rating action on 
appeal, inasmuch as the VCAA was not enacted until late 2000.  
However, the Board finds that any lack of full, pre-
adjudication notice in this case does not prejudice the 
veteran in any way.  

As indicated above, the rating actions, numerous RO letters, 
SOC, and SSOCs issued between 1998 and 2005 have repeatedly 
explained to the veteran what was needed to substantiate his 
claim.  As a result of RO development and the Board remand, 
extensive medical records, identified below, have been 
associated with the claims file and considered in 
adjudicating the claim for a higher evaluation.  The RO most 
recently readjudicated the veteran's claim in 2005 on the 
basis of all the evidence of record, as reflected in the 
February 2005 rating action and SSOC.

Additionally, the Board finds that all necessary development 
has been accomplished.  The RO, on its own initiative as well 
as pursuant to the Board's remands, has made reasonable and 
appropriate efforts to assist the appellant in obtaining 
evidence necessary to substantiate his claim, to include 
obtaining extensive VA clinical records from 1998 to 2004, 
and comprehensive VA examinations in June 1998, August 1999, 
and December 2004.  The veteran furnished testimony during a 
Board hearing at the RO in May 2002; as indicated above, a 
transcript of that hearing is of record.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any existing, 
pertinent evidence that has not been obtained.  

Hence, the Board finds that any failure on the part of VA in 
not completely fulfilling VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2004).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by adjudication of the claim on appeal, at 
this juncture, without directing or accomplishing any 
additional notification and/or development action.  



II.  Background

On June 1998 VA examination, the veteran complained of 
recurrent episodes of low back pain that had caused him to 
miss 1 or 2 days of work during a 3-month period.  He 
reported treatment with medication, a home exercise program, 
and weight reduction.  He described the pain as chronic, 
recurrent, intermittent left-sided low back pain which 
radiated below the left calf and produced numbness on the 
lateral aspect of the calf.  The pain was reportedly brought 
on by exertion, walking, and sitting, and climbing a ladder 
as required by his job, and was relieved by taking medication 
and lying supine in bed.  He occasionally used a back brace 
while at work or lawn mowing.  

On examination, the veteran's posture was slightly kyphotic.  
No gross muscular atrophy or spasm was appreciated in the 
lumbosacral region.  The veteran was unable to toe-walk, 
claiming that it caused pressure and pain in the left 
posterior/superior iliac spine region.  On range of motion 
testing, forward flexion and extension were to 90 and 20 
degrees, respectively, and lateral bending and rotation were 
to approximately 25 and 40 degrees bilaterally, respectively.  
Deep tendon reflexes were brisk bilaterally.  No clonus or 
other pathologic reflexes were appreciated.  Straight leg 
raising was to 60 degrees on the left, with the veteran's 
complaints of low back pain; otherwise, there was no 
radicular pain.  Straight leg raising was to 85 degrees on 
the right.  Patrick's test was negative bilaterally; the 
veteran complained of left-sided low back pain on external 
rotation and abduction on the left.  The pelvis was level, 
and no leg length discrepancy was appreciated.  Motor 
strength was grossly intact.  X-rays of the lumbosacral spine 
revealed degenerative changes of the lower lumbosacral spine, 
more so at L5-S1, with a grade I spondylolisthesis and spina 
bifida occulta.  The diagnoses were chronic, post-traumatic 
low back pain with left lower extremity radicular symptoms; 
grade I L5-S1 spondylolisthesis; and degenerative joint 
disease (DJD) of the lower lumbosacral spine and spina bifida 
occulta.

On August 1999 VA examination, the veteran complained of 
episodes of low back pain that had improved since treatment 
with medication and a .75-inch shoe lift.  The examiner noted 
that the veteran wore a heel insert in his left shoe.  He 
stood with a left convex thoracic curve.  There was no lumbar 
spine muscular atrophy or spasm.  On range of motion testing 
of the lumbosacral spine, forward flexion and extension were 
to approximately 75 and 20 degrees, respectively, and lateral 
bending and rotation were to approximately 25 and 30 degrees 
bilaterally, respectively.  The Flip sign was negative 
bilaterally.  Deep tendon reflexes were 2+ bilaterally, and 
motor strength was 5/5 bilaterally in the lower extremities.  
The diagnoses were status post history of pubic ramus pelvic 
fracture; post-traumatic low back pain with history of left 
lower extremity radicular symptoms which is reported to have 
decreased recently with a heel lift and medication; grade I 
spondylolisthesis of L5-S1; and DJD of the lumbosacral spine.  
With respect to the veteran's employability, the examiner 
noted that his lower back pain had subsided some since 
initiating therapy with medication and show inserts.  

During the May 2002 Board hearing on appeal, the veteran 
described his low back pain as a constant ache, and testified 
that he felt pressure in his legs.

September 2002 VA X-rays of the lumbosacral spine revealed 
straightening of the lumbar spine, a sclerotic anterior 
inferior border of L-1 with slight loss of body height 
suggesting some past trauma, early diffuse idiopathic 
skeletal hyperostosis, and narrowing at L5-S1.  

March 2003 VA magnetic resonance imaging (MRI) of the lumbar 
spine revealed degenerative changes of the discs and 
vertebrae, with a small central disc herniation at L-5, grade 
I spondylolisthesis at L5-S1 likely due to lysis of the pars 
interarticularis, and a spine bifida occulta at L-5.   

On January 2004 VA outpatient examination, the veteran 
complained of back and leg pain.  Current examination showed 
left lumbosacral area pain on light percussion, and no spinal 
tenderness.  The assessment was chronic low back pain.  In 
March, the veteran was seen for a recent exacerbation of back 
pain.  On examination, there was minimally positive straight 
leg raising on the left.  Reflexes were brisk.  There was 
paresthesia on the lateral shin, but no ankle or foot 
weakness.  Strength was normal.  There was slight tenderness 
over the lumbosacral area, without spasm.  When seen again in 
August, the veteran complained of lumbago with left-sided 
radiculopathy.  On examination, propulsive gait and strength 
were normal.  There was left gluteal area tenderness.  In 
September, there was no spinal tenderness.  

On December 2004 VA examination, the veteran complained of 
sharp, constant lumbosacral spine pain, for which he wore a 
lumbosacral brace on and off, and took anti-inflammatory and 
anti-spasmodic medications.  He reported that he no longer 
had flare-ups, as the pain was constant.  He complained of 
numbness and weakness in the left lower extremity.  He walked 
with a cane in the right hand, listing toward the left side, 
which caused a positive Goldthwaite's sign due to tilting of 
the pelvis.  He stated that he did not drive a car because of 
significant back pain, and could not walk more than 200 to 
300 yards without having to stop due to significant pain.  
The examiner noted that he was unsteady due to many problems 
that were not related to the back, and that he had fallen 
many times because of this unsteadiness.  

On functional assessment, the examiner noted that the veteran 
had no difficulty in transfers or activities of daily living, 
such as eating, bathing, grooming, or using the toilet.  The 
examiner reiterated the veteran's report that he had 
incapacitating pain most of the time, with severe 
incapacitating symptoms that came on once or twice a month, 
and lasted almost a week.  The examiner also noted that the 
veteran's posture was improved since he was given a .75-inch 
right shoe lift because of leg-length discrepancy, and he had 
less pain due to the lift and medication.  

On examination of the lumbosacral spine, the veteran walked 
with a slow antalgic gait, with a cane in the right hand.  
His posture listed toward the left side.  There was no loss 
of lumbar lordosis; the veteran was well-built and muscular.  
The curvature of the spine showed no deformity or asymmetry; 
the pelvis was tilted toward the right.  On range of motion 
testing, forward flexion was to 80 degrees, with the 
fingertips approximately 3 inches from the floor.  The 
veteran repeated this motion 7 times, slowly and steadily, 
and did not have aggravated pain; he could not perform more 
than this repetitive motion.  Extension was to 25 degrees, 
with moderate pain.  Lateral flexion was to 30 degrees 
bilaterally, with moderate pain that was not severe or 
aggravating.  While keeping the pelvis stable, he rotated the 
spine to 30 degrees bilaterally, with moderate pain.  
Palpation of the lumbar spine showed tenderness at the L4-5, 
L5-S1, and both sacroiliac joint areas.  The left gluteal and 
sciatic areas were more tender than the right.  Straight leg 
raising was to 70 degrees bilaterally, with pain on the right 
side.  The Lasegue test was negative.  Leg length measurement 
showed that the right leg was 1.5 centimeters shorter than 
the left; this shortening was not related to the leg, but 
rather to deformity of the pelvis or possibly the spine.            

Neurological examination of the lower extremities revealed 
hypesthesia in the distribution of the L4-5 and L5-S1 nerve 
roots.  Deep tendon reflexes were 2+ and normal, symmetrical, 
and brisk.  There was no ankle clonus.  The veteran could 
walk on tiptoes a few steps, but had to support himself after 
3 steps by holding the door and table.  He could not stand on 
his heels.  Current MRI of the lumbar spine revealed central 
and left paracentral extension at L4-5 slightly displacing 
the L-5 root.  There was multi-level degenerative disc 
disease (DDD) with a small central disc herniation at L4-5.  
There was a grade I spondylolisthesis with pseudo-bulging, as 
well as spondylolysis and spina bifida at L-5.  

The diagnoses were healed pubic ramus fractures, post-
traumatic lumbago with left lower extremity radicular 
symptoms, with 1.5 centimeter right leg length shortening; 
and grade 1 spondylolisthesis at L5-S1 with spondylosis of L-
5, and multi-level DDD of the lumbosacral spine.  The 
examiner stated that he found no ankylosis of the spine; the 
veteran had significant disc degeneration.  He noted that the 
listing of the whole spine to the left side was postural, 
because of spondylolysis and spondylolisthesis, with a 
positive Goldthwaite's sign which was objectively observed, 
and which caused pain on motion, weakness, excessive 
fatigability, and incoordination as a result of the problems 
of the lumbosacral spine.  The physician noted that the 
veteran was made to move his spine repeatedly, and that there 
was no decrease in range of motion, but there was increased 
pain during testing for spinal motion; his motion remained 
the same on observation of up to 7 spinal flexions and 
extensions.  There was no reduction, although the veteran 
took his time and felt pain.  After 7 flexion and extension 
maneuvers, he was exhausted and had to stop.

The doctor opined that the veteran's injuries could well have 
resulted from his serious motor vehicle accident which caused 
pelvic fractures.  The traumatic injury to the area of the 
spine was in a mobile part of the lumbosacral spine to the 
immobile fixed spot of the pelvis; the physician felt that 
this could cause problems of spondylolysis and 
spondylolisthesis.  The physician also noted that spina 
bifida was an incidental finding which had been present since 
birth.

III.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155;            
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R.  § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Furthermore, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Historically, the veteran's service-connected pelvic fracture 
residuals have been rated under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Codes (DCs) 5299-5294.  By rating action 
of September 1976, service connection for that disorder was 
granted and a 20 percent rating assigned from June 22, 1976.  
A February 2005 rating action granted an increased rating 
from 20 to 40 percent, effective March 26, 1998, the date of 
the veteran's claim for an increased rating in this appeal.    

By regulatory amendment effective September 23, 2002, 
substantive changes were made to the schedular criteria for 
evaluation of intervertebral disc syndrome (IVDS), as set 
forth in 38 C.F.R. § 4.71a, DC 5293.  That amendment is 
inapplicable to the claim on appeal, inasmuch as the veteran 
is not service connected for IVDS, and rating his pelvic 
fracture residuals under DC 5293 is not appropriate.

The criteria for rating diseases and injuries of the spine 
were further changed, effective September 26, 2003; these 
changes apply in the instant appeal.  As there is no 
indication that these revised criteria are intended to have 
retroactive effect, the Board has the duty to adjudicate the 
claim only under the former criteria for any period prior to 
the effective date of the new rating criteria, and to 
consider the revised criteria only for the period beginning 
on the effective date of the new provisions.  See Wanner v, 
Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).  See also VAOPGCPREC 3-2000 (2000) and 
7-2003 (2003).  The retroactive reach of the revised 
regulation under 38 U.S.C.A. § 5110(g) can be no earlier than 
the effective date of that change.  

As the RO has considered both the former and revised criteria 
for rating the veteran's pelvic fracture residuals, and 
furnished him notice of the revised criteria in the February 
2005 SSOC, there is no due process bar to the Board also 
considering the former and revised criteria. 

Under the criteria of former DC 5294 (as in effect prior to 
September 26, 2003), a 40 percent rating is warranted for 
severe sacroiliac injury and weakness manifested by listing 
of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space.  A 
40 percent rating is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  38 C.F.R. Part 4, DC 5294.       40 
percent is the maximum rating available under DC 5294.

Under the criteria of former DC 5292 (as in effect prior to 
September 26, 2003), severe limitation of motion of the 
lumbar spine warrants a 40 percent rating.  38 C.F.R. Part 4, 
DC 5292.  40 percent is the maximum rating available under     
DC 5292.

Under the criteria of former DC 5289 (as in effect prior to 
September 26, 2003), ankylosis of the lumbar spine at a 
favorable angle warrants a 40 percent rating.  A 50 percent 
rating requires fixation at an unfavorable angle.  38 C.F.R. 
§ 4.71a, DC 5289.

As noted above, effective September 26, 2003, that portion of 
the rating schedule pursuant to which diseases and injuries 
of the spine are evaluated was revised.     DC 5294 for 
rating sacroiliac injury and weakness was changed to DC 5236, 
and was materially revised to provide for assignment of a 
rating in excess of 40 percent only in cases where ankylosis 
of the thoracolumbar spine has been shown.  Under DC 5236, 
unfavorable ankylosis of the entire thoracolumbar spine 
warrants a        50 percent rating.  

Considering the evidence of record in light of all pertinent 
criteria,  the Board finds that a rating in excess of 40 
percent for the veteran's pelvic fracture residuals is not 
warranted under either the former or revised applicable 
criteria.  

Turning first to the former criteria, the Board notes, as 
indicated above, that the veteran has already been assigned 
the maximum schedular 40 percent rating available under 
former DCs 5292 (for limitation of motion) and 5294 (for 
sacroiliac injury and weakness); hence, there is no basis for 
further consideration of those DCs.  

Moreover, clinical findings on the 1998, 1999, and December 
2004 VA examinations all show that the veteran retains a 
measurable range of motion of the lumbar spine, indicating 
that he does not have ankylosis of the spine; the December 
2004 VA examiner specifically noted that the veteran did not 
have ankylosis of the spine.  Hence, the Board finds that 
there is no basis for a rating under former       DC 5289 or 
revised DC 5236 for ankylosis of the spine.  

The Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to pain, weakness, excess fatigability, 
or incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
38 U.S.C.A. §§ 4.40, 4.45, 4.59; Deluca v. Brown, 8 Vet. App. 
202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 
4.45 are to be considered in conjunction with the DCs 
predicated on limitation of motion.  Johnson v. Brown,     9 
Vet. App. 7 (1996).

In this case, the Board finds that, even taking into account 
veteran's assertions as to his low back pain and associated 
functional loss, the current 40 percent rating properly 
compensates him for the extent of his functional loss due to 
pain.  In reaching this determination, the Board has 
considered the December 2004 VA examination notations of pain 
on motion, weakness, fatigability, and incoordination as a 
result of the lumbosacral spine problems.  The physician 
noted that the veteran was able to move his spine repeatedly, 
and although there was increased pain during testing for 
spinal motion, there was no decrease in range of motion, and 
his motion remained the same on observation of up to 7 spinal 
flexions and extensions.  There was no reduction, although 
the veteran took his time and felt pain, and he was exhausted 
and had to stop only after 7 flexion and extension maneuvers.  
The veteran's demonstrated stamina and endurance in 
performing repeated flexion and extension maneuvers without 
any decrease in range of spinal motion indicates that, even 
with consideration of conceivable additional functional loss 
due to pain and fatigability with repeated use and during 
flare-ups, such symptoms are not so disabling as to warrant a 
higher rating.  

The record contains no additional pertinent medical records 
that provide clinical findings which might serve as a basis 
for the grant of a rating in excess of              40 
percent for pelvic fracture residuals.  For all the foregoing 
reasons, the Board finds that a rating in excess of 40 
percent for pelvic fracture residuals is not warranted under 
any pertinent provision of the rating schedule, and the claim 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

A rating in excess of 40 percent for pelvic fracture 
residuals is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


